           Case 1:19-cv-02117-TJK Document 35 Filed 08/16/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CAPITAL AREA IMMIGRANTS’ RIGHTS
COALITION, et al.,

                          Plaintiffs,

      v.
                                                       Civil Action No. 1:19-cv-02117-TJK
DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                          Defendants.


           RESPONSE TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE USING
                        PSEUDONYMS AND UNDER SEAL

       Pursuant to Local Rule of Civil Procedure 7(m), Plaintiffs’ counsel have conferred with

Defendants’ counsel regarding Plaintiffs’ pending Motion for Leave to File Using Pseudonyms

and Under Seal (the “Motion”), which was filed on August 6, 2019. Dkt. 31. Defendants do not

oppose Plaintiffs’ Motion and consented to permit Plaintiffs to represent that position to the

Court in the instant Response.
         Case 1:19-cv-02117-TJK Document 35 Filed 08/16/19 Page 2 of 3



Dated: August 16, 2019                         Respectfully submitted,

                                               HOGAN LOVELLS US LLP

                                               /s/ Justin W. Bernick

Manoj Govindaiah                              Neal K. Katyal (Bar No. 462071)
RAICES, INC.                                  T. Clark Weymouth (Bar No. 391833)
802 Kentucky Ave.                             Craig A. Hoover (Bar No. 386918)
San Antonio, TX 78212                         Justin W. Bernick (Bar No. 988245)
Telephone: (210) 222-0964                     Mitchell P. Reich (Bar No. 1044671)
Facsimile: (210) 212-4856                     Elizabeth Hagerty (Bar No. 1022774)
manoj.govindaiah@raicestexas.org              Kaitlin Welborn (Bar No. 88187724)
                                              Heather A. Briggs (Bar No. 241719)
Counsel for Plaintiff Refugee and Immigrant   Michael J. West* (Bar No. 1616572)
Center for Education and Legal Services, Inc. 555 Thirteenth Street NW
                                              Washington, DC 20004
Adina Appelbaum* (Bar No. 1026331)            Telephone: (202) 637-5600
CAPITAL AREA IMMIGRANTS’                      Facsimile: (202) 637-5910
RIGHTS COALITION                              neal.katyal@hoganlovells.com
1612 K Street NW, Suite 204                   t.weymouth@hoganlovells.com
Washington, DC 20006                          craig.hoover@hoganlovells.com
Telephone: (202) 899-1412                     justin.bernick@hoganlovells.com
Facsimile: (202) 331-3341                     mitchell.reich@hoganlovells.com
adina@caircoalition.com                       elizabeth.hagerty@hoganlovells.com
                                              kaitlin.welborn@hoganlovells.com
* Motion for admission forthcoming
                                              Thomas P. Schmidt
Counsel for Plaintiff Capital Area            Mohan Warusha Hennadige*
Immigrants’ Rights Coalition                  390 Madison Avenue
                                              New York, NY 10017
Hardy Vieux (Bar No. 474762)                  Facsimile: (212) 918-3100
Patricia Stottlemyer (Bar No. 888252536)      thomas.schmidt@hoganlovells.com
HUMAN RIGHTS FIRST                            mohan.warusha-
805 15th Street, N.W., Suite 900              hennadige@hoganlovells.com
Washington, D.C. 20005
Telephone: (202) 547-5692                     * Motion for admission pending
Facsimile: (202) 553-5999
vieuxh@humanrightsfirst.org                   Counsel for Plaintiffs
stottlemyerp@humanrightsfirst.org

Counsel for Plaintiff Human Rights First




                                           2
         Case 1:19-cv-02117-TJK Document 35 Filed 08/16/19 Page 3 of 3



AGREED AND ACKNOWLEDGED:

/s/ Erez Reuveni
Assistant Director
Office of Immigration Litigation
U.S. DEPARTMENT OF JUSTICE, CIVIL DIVISION
P.O. Box 868, Ben Franklin Station
Washington, D.C. 20044
Telephone: (202) 307-4293
Erez.R.Reuveni@usdoj.gov

Counsel for Defendants




                                       3
